Citation Nr: 1131141	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  05-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, L3-4, L4-5, L5-S1, prior to August 21, 2008.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, L3-4, L4-5, L5-S1, since August 21, 2008.  

3.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to October 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for a low back disability and assigned a 10 percent rating effective October 27, 2001.  

In September 2008, the RO increased the rating to 20 percent effective August 21, 2008.  A rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, as the Veteran has not withdrawn the appeal, the issues are as listed on the Title Page. 

This case was remanded by the Board in October 2007 for further development and is now ready for disposition.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Prior to August 21, 2008, a low back disability was manifested by subjective complaints of back pain flare-ups, pain down the legs, occasional radiation into the feet, a tingling sensation from the back to the knees on both sides but no numbness; objective findings included decrease in range of motion but no weakness, fatigue, or incoordination, spasms, and a slight limp but no sciatica.  

2.  Since August 21, 2008, a low back disability has been manifested by subjective complaints of decreased motion, fatigue, and pain; objective findings include forward flexion limited to 30 degrees but no ankylosis.  

3.  For the entire time on appeal, intervertebral disc syndrome (IVDS) has not resulted in neurological manifestations or any incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative disc disease, L3-4, L4-5, L5-S1, prior to August 21, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293 (2002), 5293 (2003), 5003, 5242, 5243 (2010).   

2.  The criteria for a 40 percent rating, but no more, for degenerative disc disease, L3-4, L4-5, L5-S1, since August 21, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5292, 5293 (2002), 5293 (2003), 5003, 5242, 5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).   

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability from actually painful joints are entitled to at least the minimum compensable rating for the joint.  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Further, the provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  

It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

This appeal arises from the rating decision in which service-connection was established for a low back disability.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board notes that while this appeal was pending, the applicable rating criteria for intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were revised effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, the remaining spinal regulations were amended in September 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board will hereafter designate the regulations in effect prior to the respective changes as the pre-amended regulations and the subsequent regulations as the amended regulations.

The timing of this change requires the Board to first consider the claim under the appropriate pre-amended regulations for any period prior to the effective date of the amended diagnostic codes.  Thereafter, the Board must analyze the evidence dated after the effective date of the new regulations and consider whether a rating higher than the previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change). 

Notes following DC 5293 (in effect from Sept. 23, 2002 through Sept. 25, 2003) provided guidance in rating IVDS.  Note (1) provided that, for purposes of ratings under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from IVDS that are present constantly, or nearly so.  

Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  

Note (3) provide that, if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

The current notes provide as follows:  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that required bedrest prescribed by a physician and treatment by a physician.

Rating in Excess of 10 Percent Prior to August 21, 2008

In order to warrant a rating in excess of 10 percent under the pre-amended and amended regulations prior to August 2008, the evidence must show:

* X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations (20 percent under DC 5003); 
* moderate limitation of motion of the lumbar spine (20 percent under pre-amended DC 5292);
* lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position (20 percent under pre-amended DC 5295); 
* moderate IVDS with recurring attacks (20 percent under pre-amended DC 5293); 
      = and under the amended regulation:
* forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (20 percent);
* combined range of motion of the thoracolumbar spine not greater than 120 degrees (20 percent); 
* muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); or
* incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent). 

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010). 

In a July 2003 letter, the Veteran reported that he had had back pain for many years.  Accompanying this letter was a statement dated that same month in which a physician reported that diagnostic tests revealed degenerative disc disease of the lumbar spine and that the Veteran's intermittent back pain had worsened over the previous few years.  This evidence is not specific enough, with regard to the rating criteria, to warrant a rating higher than already assigned for any period.  

With respect to X-ray evidence, the Board notes that the Veteran has been diagnosed with degenerative disc disease and is service-connected for multiple segments; however, the evidence does not show incapacitating exacerbations in order to warrant a higher rating under DC 5003.

Next, the Board finds that there is no basis for a higher rating based on limitation of motion under either the pre-amended or amended regulations.  Specifically, in a June 2004 VA examination, forward flexion of the lumbar spine was from 0 to 70 degrees (0-90 degrees is anatomically normal).  After repetitive motion, forward flexion was not reduced.  Forward flexion of 70 degrees warrants no more than a 10 percent rating under the amended regulations represents not more than slight limitation of motion under the pre-amended DC 5292.

The Board has considered the June 2004 VA examiner's report of increased pain with repetitive motion, but finds that the increased pain does not give rise to a higher rating.  First, the examiner stated that the Veteran exhibited no decrease in range of motion even though he did have increased pain.  Second, there is no indication that he had any additional functional loss due to the increased pain.  

Under 38 C.F.R. § 4.40 it is the increased functional loss and whether the person can perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance that is important in rating the musculoskeletal disability.  Similarly, § 4.45 refers to whether a veteran has normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, or pain on movement.  

Here, the Veteran had pain but that pain did not result functional loss or the inability perform the normal working movements involving his lumbar spine within the measured ranges of motion.  He is already assigned the 10 percent rating from the date of his claim.  Based on this evidence, the Board finds that application of §§ 4.40, 4.45 and 4.59 do not give rise to a higher rating based on the June 2004 examination.  

Moreover, in the June 2004 VA examination, the combined range of motion was 140 degrees which does not approximate the criteria of combined range of motion limited to 120 degrees for the 20 percent rating under the amended regulations.  Similarly, in the August 2008 examination, the combined range of motion was 150 degrees and does not support a higher rating.

Further, a higher rating based on muscle spasms is not warranted.  Of note, the Veteran has not been diagnosed with lumbosacral strain so the provisions of pre-amended DC 5295 are not for application.  Next, the evidence does not show an abnormal gait or abnormal spinal contour.  The June 2004 VA examination noted a limp on the right but it was reported as "slight."  The August 2008 VA examination report reflected normal posture and gait, and no lordosis, scoliosis, kyphosis, list, or gibbus.  Therefore, a higher rating is not warranted under these diagnostic codes.

Next, the Board has considered whether a rating in excess of 10 percent is warranted for IVDS.  As noted above, under the pre-amended regulations, moderate IVDS with recurring attacks warranted a 20 percent rating; under the amended regulations, incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating. 

While the Veteran has reported numbness and tingling, the Board finds that the symptomatology does not rise to the level of "moderate."  Further, in June 2004, the Veteran denied that he had ever been prescribed bedrest.  In August 2008, the examiner stated that there had been no incapacitating episodes of IVDS in the previous 12 months.  This evidence weighs against a higher rating for IVDS under the amended regulations.

Also considered by the Board are the findings involving the Veteran's feet and right ankle.  Specifically, the June 2004 VA examination revealed a decreased sensation in the left sole of his foot and normal reflexes with decreased sense of vibration of the right ankle.  He had slight swelling of the left mid foot and forefoot without evidence of cellulitis or gouty changes.  Motion of his toes on the left side was decreased.  

Although there were reports of sensation deficits, the Board notes that these have not been attributed to his back disability.  The examiner specifically found that the Veteran had no sciatica.  Therefore a higher rating based on these symptoms, either a separate rating or a rating under the pre-amended or amended regulations is not warranted.  

Rating in Excess of 20 Percent Since August 21, 2008

In order to warrant a rating in excess of 20 percent under the pre-amended and amended regulations, the evidence must show the following:

* ankylosis of the lumbar spine (40 percent for favorable, 50 percent for unfavorable under pre-amended DC 5289);
* severe limitation of motion (40 percent under pre-amended DC 5292);
* severe IVDS with recurring attacks and intermittent relief (40 percent under pre-amended DC 5293);
* severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent under pre-amended DC 5295);
* IVDS rated on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating (amended DC 5293 in effect from Sept. 23, 2002 through Sept. 25, 2003);  
* IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent under the amended DC 5293);
* forward flexion of the thoracolumbar spine 30 degrees or less (40 percent under amended DC 5242); or
* favorable ankylosis of the entire thoracolumbar spine (40 percent under amended DC 5242).

In this case, the Veteran underwent a VA examination on August 21, 2008.  At that time, he complained of decreased motion, fatigue, and pain of the lumbar spine, described as having onset at any time, an aching type of pain with mild severity, daily frequency, lasting for hours, and with no radiation.  He denied numbness, paresthesis, leg or foot weakness, falls, unsteadiness, and bowel or bladder symptoms.  There was no history of stiffness, weakness, or spasms and no flare-ups of his spinal conditions.  He reported that he wore a brace and that he was able to walk for one-quarter mile.  

Physical examination revealed range of motion as 0 to 30 degrees of forward flexion with pain beginning at 30 degrees.  There was no additional loss of motion on repetitive use.  X-rays revealed degenerative disc disease and degenerative facet disease of the lumbar spine.  

Significantly, the limitation of forward flexion to 30 degrees meets the criteria for a higher rating under the amended rating criteria, which provides a 40 percent rating under DC 5242 with forward flexion of the thoracolumbar spine 30 degrees or less.  However, a rating in excess of 40 percent is not warranted for the period after August 21, 2008.

As the requirements for a rating in excess of 40 percent for limitation of motion are substantially similar under both versions of the rating schedule, a common discussion regarding application of the evidence to the rating criteria is warranted.  In essence, under pre-amended regulations, a 50 percent rating required unfavorable ankylosis of the lumbar spine (see DC 5289); under the amended regulations, a 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.

Regarding application of pre-amended DC 5292 (limitation of motion) and DC 5295 (lumbosacral strain), the current 40 percent rating is the maximum contemplated under these diagnostic codes.  As such, a higher rating would not be available under these criteria regardless of the extent of disability.  Similarly, DC 5285 (fracture of the vertebra) and DC 5286 (complete bony fixation) are not applicable.  Therefore, the Board will not address them further.

Here, the evidence does not show ankylosis (fixation) of the lumbar spine at any time pertinent to this appeal.  Turning again to the August 2008 VA examination, the examiner specifically found that the Veteran did not have ankylosis.  

Similarly, a June 2004 VA examination revealed 70 degrees of forward flexion, 10 degrees of extension, 10 degrees of left lateral extension, 10 degrees of right lateral extension, 20 degrees of left lateral rotation and 20 degrees of right lateral rotation.  Repetitive motion in all directions resulted in an increase in pain level but no decrease in range of motion and no weakness, fatigue, or incoordination.  

While motion was clearly limited, there was some movement of the spine; therefore, ankylosis has not been shown.  VA outpatient and private treatment records have been reviewed but offer no evidence is terms of range of motion assessment.  Moreover, limitation caused by pain and the other DeLuca factors did not result in the functional equivalent of ankylosis and a rating higher than 40 percent is not warranted for the lumbar spine disability pursuant to the DeLuca factors.

Next, the Board will consider whether a rating in excess of 40 percent is warranted under the pre-amended intervertebral disc regulations, the medical evidence must show the following:

"pronounced" intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief (60 percent under DC 5293).

After a review of the claims file, the Board finds that the medical evidence does not show "pronounced" IVDS under the pre-amended disc regulations.  

In the June 2004 VA examination, the Veteran reported that he had back pain flare-ups with pain in the back and down the legs to the claves and occasional radiation into the feet.  He reported that he had a tingling sensation from the back to the knees on both sides but no numbness.  

As to the flare-ups, he reported that these start at a pain level of 6 out of 10 and go up to a level of 10 out of 10 with increased activity, last anywhere from 4 to 10 days, and occur once per month.  He also reported that he had not been prescribed bedrest by a physician.  

Palpation of the lumbar area revealed spasm on both sides on alternate leg standing.  He had a slight limp on the right side and slight weakness on the right side on toe and heel walking.  There was decreased sensation in the left sole of his foot and normal reflexes with decreased sense of vibration of the right ankle.  Straight leg raising resulted in pain in the back but there was no sciatica.  

The Veteran had slight swelling of the left mid foot and forefoot without evidence of cellulitis or gouty changes.  Motion of his toes on the left side was decreased.  There was no attribution of the decreased sense of vibration or decreased sensation to his low back disability.  

While the evidence clearly showed symptoms consistent with IVDS, the intermittent nature of the flare-ups does not meet the criteria of a 60 percent rating, which requires "persistent" symptoms.  Therefore, a higher rating is not warranted under the pre-amended IVDS regulations.

Similarly, at the August 2008 VA examination, a physical assessment revealed normal posture and gait, and no lordosis, scoliosis, kyphosis, list, or gibbus.  Motor examination revealed active movement against resistance for upper and lower extremities, muscle tone was normal and there was no muscle atrophy.  Sensory examination was normal for upper and lower extremities.  Reflexes were normal for upper and lower extremities.  

This evidence does not support a higher rating under the neurological criteria because the findings show that the Veteran had normal muscle tone, no muscle atrophy, normal sensory examination, and normal reflexes.  As noted above, VA clinical and private medical records offer little in the way of a clinical assessment of the back.

The Board also has considered whether a higher rating would be warranted under the amended IVDS regulations, which provides for a 60 percent rating for incapacitating episodes lasting six weeks during the previous twelve months.  Note 1 to the formula for rating IVDS defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  

In this case, the evidence does not show that the Veteran has experienced acute signs and symptoms due to IVDS that required bedrest and treatment by a physician at any time during the appeal process.  In the June 2004 VA examination, he specifically reported that he had not been prescribed bedrest by a physician.  At the August 2008 VA examination, the examiner stated that there were no incapacitating episodes of IVDS in the previous 12 months.   

Thus, while the Veteran has complained of on-going pain and discomfort, there is no indication that he has been ordered bedrest for any period of time.  In sum, the evidence supports a 40 percent rating, but no more, for the period since August 21, 2008.

With respect to the claims, the Board has also considered the Veteran's lay statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  

The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Also considered by the Board is whether referral for an extraschedular rating, under 38 C.F.R. § 3.321 is indicated.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  

If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans low back disability are addressed by criteria found in the rating schedule.  Limitation of motion is addressed by the criteria found at pre-amended DC 5292 prior to September 2002 and under the General Formula since September 2002.  His reported manifestation is pain and this is accounted for by this provisions taken together with §§ 4.40, 4.45, and 4.59.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VA mailed content complying VCAA notice with regard to disability ratings and effective dates to the Veteran in March 2004 and December 2007 and readjudicated his claim by issuance of a rating decision in September 2008 and a supplemental statement of the case in December 2008; thus curing the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect). 

Additionally, the Board notes that the Veteran's low back disability claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

The RO associated the Veteran's service, private, and VA treatment records with the claims file, and he was afforded adequate VA examinations in June 2004 and March 2008 as to all matters decided in this decision  

The Board has considered the Veteran's May 2011 contention that because he was last examined in 2008 a new examination is required.  His representative argued that "when a veteran claims that his disorder is worse than when originally rated and the available evidence is too hold for an evaluation of his current disorder, VA's duty to assist includes providing him with a new examination."  In this case, the Board finds that the available evidence is sufficient to rate the disability.  

The contention that the Veteran's disability is worse is not reflected in any statement provided by the Veteran.  He has not referred to any specific manifestations that have worsened.  Moreover, he has consistently been found to have no neurological manifestations of his back disability and has never been found to have ankylosis; rather, he reports have always been of pain and even if that pain has increased or his motion has decreased a higher or additional rating would not be warranted.  

Significantly, the contention appears to be no more than a boilerplate addition to the argument and not specific to this case.  In this regard, the contention is devoid of specifics and contained in a paragraph that is bordered by a boilerplate paragraph reminding the Board to apply 38 C.F.R. § 4.7 and § 4.21 on one side and a boilerplate paragraph expressing disagreement with precedent precluding appellants from arguing before the U.S. Court of Appeals for Veterans Claims points that were not argued before the Board.  

The mere inclusion of a boilerplate statement as to stale evidence does not require that the Board delay adjudication to obtain more evidence.  Without more than a mere recitation of case law, the Board finds that there is no basis for finding that additional evidence is needed to rate his disability.  

In October 2007, the Board remanded the issue of entitlement to a higher rating for a low back disability obtain any outstanding evidence including records of treatment at the VA Medical Center in Alexandria, Louisiana from March 2004 to the present and to afford the Veteran a relevant examination.  The RO obtained the identified VA treatment records and afforded the Veteran an examination in March 2008.  He did not identify or provide authorizations for VA to assist him in obtaining any additional evidence.  Therefore, the Board finds that there has been compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Hence, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither he nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

A rating in excess of 10 percent for degenerative disc disease, L3-4, L4-5, L5-S1, prior to August 21, 2008, is denied.  

A 40 percent rating, but no more, is granted for degenerative disc disease, L3-4, L4-5, L5-S1, since August 21, 2008, subject to the laws and regulations governing the payment of monetary benefits.    


REMAND

A request for a TDIU may be reasonably raised by the record and is not necessarily a separate claim but rather, when raised in the context of another claim, is part and parcel to that claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

At the June 2004 examination, the Veteran reported that he stopped working in 1999 because of back pain.  In a March 2004 letter, he stated that his back pain has been a negative factor in seeking employment in his later years.  In a September 2005 letter, he referred to his back disability and stated that he had "reached a point in this matter where I am no longer able to work and earn income."  

In a December 2007 letter, he stated that he worked for many years post service and "tolerated a great deal of pain and when I reached a point where I simply could not do this anymore, I filed a claim for compensation for my service connected back injury."   This evidence clearly raises the issue of a TDIU.  As this was raised in the context of the claim for his back disability, the Board has jurisdiction over the issue.  

The Board finds insufficient evidence of record to determine if the Veteran's low back disability acting alone or in concert with his other service-connected disabilities renders him unable to secure and follow a substantially gainful occupation.  Hence, VA must provide him with a relevant examination.  Additionally, there are due process concerns as the agency of original jurisdiction has not provided him with a citation to the regulations for a TDIU, or how those apply in this case. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain clinical records from the Alexandria VAMC dated from January 2008 to the present.

2.  Provide the Veteran with notice as to the evidence needed to substantiate a claim for TDIU.  

3.  Schedule the Veteran for an examination to determine whether his service-connected disabilities render him unable to secure and maintain a substantially gainful occupation.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner is asked to provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities including his lumbar spine disability, duodenal ulcer with gastritis and GERD, and eye disability, acting either alone or together, render him unable to secure and maintain a substantially gainful occupation.  The examiner must provide a rationale for his or her conclusion.  

4.  Then, adjudicate the issue of whether a TDIU is warranted.  If a TDIU is not warranted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


